Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the amendment of 12/16/2021, Applicant amended claims 1, 3-4 and 10-15. Claims 1-15 are presently pending in the application. 
The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 1 comprising, inter alia, an optical unit comprising: a moving frame configured to hold a moving lens group between the object-side fixed lens group and one of the image-side fixed lens group or the image sensor, the moving frame being arranged on an inner side of the fixing portion main body in a radial direction so as to be slidable with respect to the fixing portion main body; and a voice coil motor configured to move the moving frame along a direction of the optical axis relative to the fixing portion main body, the voice coil motor including: a magnetic portion arranged in the moving frame, the magnetic portion being magnetized in a direction intersecting an optical axis of the object-side fixed lens group, and a coil arranged in the fixing portion main body, the coil being located on an outer side of the fixing portion main body in the radial direction with respect to the magnetic portion; wherein a total weight of the moving frame including the moving lens group and the magnetic portion is in a range of 20 mg and 100 mg; and a driving force of the voice coil motor is in a range of 40 mgf and 1000 mgf. Specifically, neither Kono nor the other prior art of record teach or otherwise disclose wherein a total weight of the moving frame including the moving lens group and the magnetic portion is in a range of 20 mg and 100 mg and a driving force of the voice coil motor is in a range of 40 mgf and 1000 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/RYNAE E BOLER/Examiner, Art Unit 3795                                             


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795